
	
		I
		111th CONGRESS
		1st Session
		H. R. 443
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Royce introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To create a national commission, modeled after the
		  successful Defense Base Closure and Realignment Commission, to establish a
		  timely, independent, and fair process for realigning or closing outdated,
		  ineffective, or inefficient executive agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Government Reform Act of
			 2009.
		2.EstablishmentThere is established a national commission
			 to be known as the Government Reform Commission.
		3.DefinitionsIn this Act:
			(1)The term
			 Commission means the Government Reform Commission.
			(2)The term
			 documents means books, records, papers, accounts, transcripts,
			 transcriptions, and reports, in whatever form or medium they may be
			 preserved.
			(3)The term
			 executive agency has the meaning given the term in section 105 of
			 title 5, United States Code.
			(4)The term
			 member means a member of the Commission.
			4.Membership
			(a)Numbers,
			 appointment, and qualificationsThe Commission shall be composed
			 of 12 members, appointed by the President, from among persons who
			 possess—
				(1)a
			 degree or an advanced degree in the field of business management or public
			 administration; or
				(2)a
			 significant background in business supervision, management, and
			 administration.
				(b)ConsultationOf
			 the members appointed under subsection (a)—
				(1)one member shall
			 be appointed following consultation with the Speaker of the House of
			 Representatives;
				(2)one member shall
			 be appointed following consultation with the minority leader of the House of
			 Representatives;
				(3)one member shall
			 be appointed following consultation with the President pro Tempore of the
			 Senate; and
				(4)one member shall
			 be appointed following consultation with the minority leader of the
			 Senate.
				(c)Additional
			 requirementsThe members shall also satisfy the following
			 additional requirements:
				(1)Each member shall
			 be a United States citizen and shall reside in the United States.
				(2)Not more than four
			 members shall be from the same political party, excluding those members
			 appointed following consultation required under subsection (b).
				(3)A
			 member may not currently hold or have held within the preceding five years any
			 paid position with any local or State government or executive agency.
				(4)A
			 member may not be a party to an ongoing and continuing contract with any local
			 or State government or executive agency, or be an employee of an entity that is
			 a party to such a contract.
				(5)A
			 member may not be a lobbyist, as defined by either State or Federal law at the
			 time of the appointment of the member.
				(d)Operation
				(1)AppointmentMembers
			 shall be appointed not later than 30 days from the date of enactment of this
			 Act.
				(2)ChairpersonThe
			 President shall designate one member to serve as chairperson of the
			 Commission.
				(3)TermsEach
			 member shall be appointed for a term of two years and may be reappointed for a
			 second term of two years. No member shall serve more than four years on the
			 Commission.
				(4)QuorumSix
			 members shall constitute a quorum for the purpose of conducting a session of
			 the Commission, but a lesser number may conduct hearings.
				(5)CompensationMembers
			 shall serve without pay, but members shall receive travel expenses, including
			 per diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
				(6)Professional
			 staffThe Commission may employ, pursuant to laws and regulations
			 governing the civil service, an executive secretary and any clerical,
			 professional, and technical assistants as may be necessary.
				(7)Mandatory
			 resignationIn the event that a member accepts a position as an
			 officer or employee of any local or State government or executive agency, the
			 member shall resign from the Commission within 30 days from the date the member
			 accepts such position.
				(8)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made. The appointment of the replacement member shall be made
			 not later than 30 days after the date on which the vacancy occurs.
				5.Duties,
			 responsibilities, and powers
			(a)Review of
			 executive agencies
				(1)In
			 generalThe Commission shall—
					(A)examine the
			 current configuration of executive agencies and investigate their duties and
			 responsibilities; and
					(B)review the
			 operational jurisdictions of executive agencies to determine whether areas of
			 overlap exist and whether the mission of any agency has become obsolete.
					(2)ProcessAs
			 part of the review under paragraph (1), the Commission shall identify and
			 address—
					(A)opportunities for
			 increasing efficiency and reducing costs in executive agencies as a result of
			 executive action or legislation;
					(B)areas within
			 executive agencies where managerial accountability can be enhanced and
			 administrative control can be improved;
					(C)any Federal
			 programs that have accomplished their original objectives and should be
			 terminated;
					(D)any Federal
			 services that could be provided at lower cost by the private sector;
					(E)budget process
			 reforms that could yield savings, increase accountability and efficiency, and
			 enhance public confidence in the budget process; and
					(F)areas for further
			 study based on likelihood for potential savings.
					(b)Review of prior
			 reform efforts
				(1)In
			 generalThe Commission shall review existing Government
			 Accountability Office, Congressional Budget Office, and Inspector General
			 reports, together with any other existing governmental and nongovernmental
			 recommendations, including recommendations offered by the President’s Private
			 Sector Survey on Cost Control, for reducing waste in executive agencies.
				(2)ReportsBased
			 on the review under paragraph (1), the Commission shall periodically submit to
			 the President and Congress reports which shall include the following:
					(A)A list of such
			 recommendations to reduce waste in executive agencies that the Commission
			 determines are most significant.
					(B)The estimated cost
			 savings of the recommendations.
					(C)A determination of
			 whether the recommendations can be implemented by executive order or whether
			 they instead require legislative action.
					(c)Proposed
			 reorganization plan
				(1)In
			 generalUpon completion of the reviews required under subsections
			 (a) and (b), but not later than July 15, 2010, the Commission shall submit to
			 the President and Congress a proposed reorganization plan for executive
			 agencies. The proposed reorganization plan shall provide for the realignment or
			 closure of executive agencies to reduce duplication of services and increase
			 productivity.
				(2)VisitationThe
			 Commission may not recommend an executive agency for realignment or closure
			 unless at least one member has visited the executive agency prior to January 1,
			 2010, as part of the review conducted under subsection (a).
				(3)TransmittalThe
			 Commission shall transmit a copy of the proposed reorganization plan to the
			 Director of the Office of Management and Budget, who shall prepare and issue a
			 public report that details the predicted savings in Federal expenditures that
			 would result from implementing the reorganization plan.
				(d)Hearings and
			 sessions
				(1)In
			 generalThe Commission shall meet in session at least once per
			 month at the call of the chairperson. Additionally, as part of its review
			 process, the Commission shall conduct three public hearings across the United
			 States. The final hearing shall be held in Washington, D.C., not later than
			 March 1, 2010.
				(2)Additional
			 powersThe Commission may—
					(A)meet at additional
			 times and places that it may consider appropriate;
					(B)issue subpoenas to
			 compel the attendance of witnesses and the production of documents;
					(C)administer oaths;
			 and
					(D)contract, as it
			 considers appropriate, for the provision of services, facilities, studies, and
			 reports that will assist the Commission in carrying out its duties,
			 responsibilities, and powers.
					6.Presidential
			 action on reorganization plan
			(a)Presidential
			 considerationNo later than August 1, 2010, the President shall
			 act on the proposed reorganization plan submitted by the Commission, either by
			 approving the plan without alteration or amendment, or by returning the plan to
			 the Commission for review. If the President returns the plan to the Commission,
			 the President shall include such proposed revisions to the plan as the
			 President considers appropriate.
			(b)Review and
			 revisionIf the proposed reorganization plan is returned to the
			 Commission for revision, the Commission shall have 30 days in which to review
			 the Presidential recommendations submitted under subsection (a) and to revise
			 the plan. The Commission may, at its discretion, incorporate any
			 recommendations proposed by the President to the plan.
			(c)ResubmissionAt
			 the conclusion of the 30-day period, the Commission shall resubmit the
			 reorganization plan to the President and Congress and retransmit a copy of such
			 plan to the Director of the Office of Management and Budget. The Director shall
			 prepare and issue a revised public report that details the predicted savings in
			 Federal expenditures that would result from implementing the revised
			 reorganization.
			(d)Effect of
			 rejectionIf the President rejects the resubmitted reorganization
			 plan, such rejection shall conclude the reorganization process for the year
			 under this Act. The Commission may, following reconsideration and at least one
			 public hearing, resubmit a revised reorganization plan in the following
			 year.
			7.Congressional
			 action on reorganization plan
			(a)Submission to
			 CongressIf the President approves the proposed reorganization
			 plan submitted by the Commission, the President shall submit the reorganization
			 plan, free of alterations or amendments, to Congress.
			(b)Effective
			 date
				(1)Congressional
			 considerationThe reorganization plan submitted under subsection
			 (a) shall be deemed to be a reorganization plan submitted under chapter 9 of
			 title 5, United States Code, except that the reorganization plan shall take
			 effect on the first day following 60 calendar days of continuous session of
			 Congress, beginning on the date on which the plan is submitted, or a later date
			 as may be provided by the plan, unless Congress enacts a joint resolution
			 rejecting the reorganization plan.
				(2)Suspension of
			 SectionThis Act shall be valid for all intents and purposes
			 notwithstanding section 905(b) of title 5, United States Code.
				(c)ReorganizationUnless
			 the reorganization plan is rejected as provided in subsection (b), those
			 executive agencies recommended for realignment or closure in the reorganization
			 plan shall be realigned or closed beginning as soon as practicable after the
			 effective date of the reorganization plan, and completed within three years
			 after the effective date.
			8.TerminationThe Commission shall terminate at the end of
			 the 30-day period beginning on the effective date of the reorganization plan or
			 the date a joint resolution rejecting the reorganization plan is
			 enacted.
		9.Funding and
			 supportThe Commission shall
			 be funded, staffed, and equipped without cost to the Federal Government. To
			 accomplish this objective, the Secretary of Commerce shall engage in a joint
			 project with a nonprofit organization in accordance with the first section of
			 Public Law 91–412 (15 U.S.C. 1525).
		
